Citation Nr: 1205802	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  97-12 426	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a back injury, to include a crushed disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1961 to January 1966.  He was a member of the U.S. Army Reserve between January 1975 and January 1979, and he served in the Army National Guard of Pennsylvania from August 1983 to December 1996.

By an October 1996 rating decision, a Department of Veterans Affairs (VA) Regional Office (RO) denied service connection for residuals of a back injury, to include a crushed disc, and also denied service connection for residuals of an injury to the left upper arm.  The Veteran appealed to the Board of Veterans' Appeals (Board).  In March 1999, the Board remanded the case to the RO for additional development.

In August 2000, while the case was in remand status, the RO granted service connection for disability of the left upper extremity (lipoma).  The prior denial of service connection for residuals of a back injury was confirmed and continued, and a supplemental statement of the case (SSOC) as to that issue was prepared and mailed to the Veteran.  38 C.F.R. § 19.31.  However, due to an administrative oversight, the appeal was not returned to the Board.

Thereafter, by a May 2007 rating decision, the RO declined to reopen a previously denied claim for service connection for hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran initiated an appeal of that decision, and the RO, after receiving additional evidence, reopened the claim and denied it on the merits in a May 2009 statement of the case (SOC).  In June 2009, the Veteran perfected an appeal of that issue by filing a timely VA Form 9 (Appeal to Board of Veterans' Appeals).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

Subsequently, in November 2009 and June 2010, the RO took adjudicatory action on the previously developed claim for service connection for residuals of a back injury, confirming the prior denial.  SSOCs as to that issue were provided to the Veteran, and the RO certified that issue, along with the hearing loss claim, to the Board in October 2010.

Although the RO has apparently found that new and material evidence has been received to reopen the Veteran's claim for service connection for hearing loss, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the issues on appeal have been characterized as set forth above, on the title page.

In a December 2009 submission, the Veteran's representative raised the issue of the Veteran's entitlement to service connection for tinnitus.  Inasmuch as that issue has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's claim for service connection for hearing loss.  For the reasons set forth below, the other issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for hearing loss-are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in September 2000, the RO denied the Veteran's claim for service connection for hearing loss as not well grounded.  The Veteran did not appeal.  Nor did he request readjudication of the claim within two years of the November 9, 2000 enactment of the Veterans Claims Assistance Act of 2000 (VCAA).

2.  Evidence received since the time of the RO's September 2000 decision includes a report from a private audiologist to the effect that the Veteran's pattern of hearing loss is consistent with noise exposure.


CONCLUSIONS OF LAW

1.  The RO's September 2000 decision, denying service connection for hearing loss, is final.  See 38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in September 2000, denied the Veteran's claim for service connection for hearing loss as not well grounded.  The Veteran did not appeal that decision.  Nor did he request readjudication of the claim within two years of the November 9, 2000 enactment of the VCAA.  See VCAA, Pub. L. No. 106-475, § 7(b) (2000).  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2000).  Accordingly, his claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the last final disallowance includes a September 2008 report from a private audiologist to the effect that the Veteran's pattern of hearing loss is consistent with noise exposure.  This evidence was not before the RO when the Veteran's claim was denied in September 2000, relates to an unestablished fact necessary to substantiate the claim (i.e., that his hearing impairment that can be attributed to noise exposure, to include, possibly, noise exposure in service) and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  The claim for service connection for hearing loss is reopened.

In view of the Board's present action, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claim for service connection for hearing loss is reopened; to this limited extent, the appeal is granted.

REMAND

The Veteran has not been provided notice of the information and evidence necessary to substantiate his claim for service connection for residuals of a back injury, to include a crushed disc, as required by the VCAA.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This needs to be corrected.

The evidence of record shows that the Veteran began receiving care from a private neurologist, Adib H. Barsoum, M.D., in 1972; that the Veteran engaged in physical therapy at Mountain View Medical Care in November 1991, proximate to the time of the onset of his low back radicular symptoms; and that a private audiologist referred the Veteran's case to Jerome Gera, M.D., in September 2008 for purposes of preparing a medical opinion as to the relationship between the Veteran's hearing impairment and service.

Presently, the claims file contains a January 1998 letter from Dr. Barsoum noting, among other things, that the Veteran was unable to do any heavy labor as a result of his back history.  However, the clinical records from Barsoum have not been obtained.  In addition, the claims file contains no clinical or other records from Mountain View Medical Care or Dr. Gera.  Because this evidence could bear on the outcome of the Veteran's claims, efforts should be made to procure it.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The available evidence indicates that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) for a number of years.  Although it is unclear from the record when the original award was made, it appears possible that it may have been made, or confirmed, after the onset of the Veteran's hearing loss and/or back problems.  See, e.g., letter from Dr. Barsoum, dated in January 1998 (to the effect that the Veteran "would be a good candidate for disability.").  Thus far, it does not appear that any attempt has been made to obtain a copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The earliest dated VA treatment report currently of record is dated in March 1999.  However, a January 2000 record suggests earlier treatment, including a physical examination by a VA primary care provider in 1997.  Accordingly, the possibility of relevant, earlier-dated evidence needs to be investigated.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

During a Board hearing held in November 2011, the Veteran testified that he had been a "tanker" for approximately 10 years during his service in the Army National Guard.  He indicated that he would spend at least eight hours in tanks over the course of a weekend drill.  He said that he eventually asked for another job, and he became a cook.  He served in that capacity for about six years, when he was returned to work in tanks again.  He testified that his back had bothered him a bit while he was a cook, when he was required to lift heavy pots of water to make coffee, but he attributed his back condition primarily to the rough, jerking and stopping motion of the tanks.  The Board notes that in an August 1992 treatment report the Veteran indicated that he had stopped working in 1991 due to back problems and that prior to that he had worked as a lumberjack for 7 years and had worked in a steel mill.  Other records indicate that he had worked in a saw mill in the early 1970's.

The evidence currently available appears to establish that the Veteran's low back symptoms originated in November 1991, and were attributable to a herniated disc.  Subsequent to that time, he continued to serve in the Army National Guard for approximately five years, during at least of portion of which he was a tank crewman, and a VA examination report dated in February 1996 notes continued complaints of back pain.  Under the circumstances, given the evidence indicating that a low back disability was present during the Veteran's service in the Army National Guard, the Board finds it that it would be helpful to have him examined for purposes of obtaining a medical opinion as to whether the disability can in any way be attributed to service, to include on the basis of aggravation.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  The Board also finds that it would be helpful to obtain a complete copy of the Veteran's service personnel records, inasmuch as they might provide further information as to the timing and duration of his reserve duty periods as a tank crewman.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA notice letter advising them of the evidence and information necessary to substantiate the claim for service connection for residuals of a back injury, to include a crushed disc.  The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Ask the Veteran to provide releases for records pertaining to any relevant treatment he has received from Drs. Barsoum and Gera, and Mountain View Medical Care, to include a copy of any opinion Dr. Gera may have prepared as to the relationship between the Veteran's hearing impairment and service.  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

3.  Make efforts to obtain a complete copy of the Veteran's service personnel records, to include any and all records pertaining to active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) when he served as a tank crewman during his period of duty with the Pennsylvania Army National Guard.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

4.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's entitlement to SSA disability benefits, to include any medical records gathered in connection therewith.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

5.  Take action to ensure that all relevant records of treatment the Veteran received through the VA Medical Center in Pittsburgh, Pennsylvania, prior to March 1999 are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

6.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his back.  The examiner should review the claims file.  Any evaluations, studies, and/or tests deemed necessary should be conducted.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of the back that had its onset in, or can otherwise be attributed to, any period of active service, or to injury occurring during a period of ACDUTRA or INACDUTRA.  In so doing, the examiner should specifically offer an opinion as to whether it is at least as likely as not that any disability of the back permanently worsened beyond the natural progress of the disorder as a result of his service as a tank crewman in the Army National Guard as a result of ACDUTRA and/or INACDUTRA periods (generally occurring one weekend a month and 2 weeks yearly) after November 1991.  A complete rationale should be provided for all conclusions reached, to include a discussion of the significance of the Veteran's work history as a lumberjack for 7 years prior to the onset of back symptoms in 1991. 

7.  After conducting any additional development deemed necessary, the issues remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a SSOC to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


